Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 19-20, drawn to a door handle sanitizer system for commercial environments, classified in A61L 2/24. Provisional election with natoli first group, without traverse registration no. 36223
II. Claims 10-18, drawn to a method for sanitizing a door handle, classified in A61L 2202/14.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of Invention I can be used for a materially different process, such as a human hand placed near the door handle.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election
During a telephone conversation with Anthony Natoli on 10/19/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sassoon (US 20100051641 A1) in view of Hirai (JP 2007196377 A). 
Regarding claim 1, Sassoon teaches a door handle sanitizer system for commercial environments, comprising:
a base and an outer housing coupled to the base and movable between an open and a closed position;
a holder that receives and holds a container that stores a germicide and includes a first valve member, the holder being coupled to the base such that when the outer housing is opened, the container can be inserted and removed;
an electronic valve module that includes a housing that is coupled to the base by engaging locating and support members integrally formed as part of the base, the module being positioned relative to the holder such that when the container is in a fully loaded position with respect to the holder, the first valve member is actuated and opened, whereby discharge of the germicide from the sanitizer onto the door handle to sanitize the door handle is determined by an operating state of a second valve member of the electronic valve module that is located downstream of the first valve member; (claim 1: A controllable door handle sanitizer comprising: a base and an outer housing coupled to the base and movable between an open and a closed position; a holder that receives and holds a container that stores a germicide and includes a first valve member, the holder being coupled to the base such that when the outer housing is opened, the container can be inserted and removed; and an electronic valve module that includes a housing that is coupled to the base by engaging locating and support members integrally formed as part of the base, the module being positioned relative to the holder such that when the container is in a fully loaded position with respect to the holder, the first valve member is actuated and opened, whereby discharge of the germicide from the sanitizer is determined by an operating state of a second valve member of the electronic valve module that is located downstream of the first valve member)
a controller having a processor (par. 34: a processor (circuit board) 520, claim 7: The controllable sanitizer of claim 5, wherein the controller includes a printed circuit board), the controller being operatively connected to a power source and to the electronic valve module (claim 5: The controllable sanitizer of claim 1, further including a controller that is operatively connected to a power source and to the electronic valve module for controlling the operation thereof) for switching the operating state between a first operating state in which there is discharge of the germicide from the sanitizer through the second valve member and a second operating state in which there is no discharge of the germicide (par. 8: The electronic valve module is operatively coupled to the controller such that the controller selectively signals the second valve member to open and close depending upon on user inputted operating selections that control when the germicide is discharged); and
a set of controls configured to influence the configuration of the electronic valve module by providing input to the controller (par. 63: As with the first embodiment, the controls of the second embodiment of the present invention can include an on/off switch, a reset button, and buttons to set the frequency of when the germicide is sprayed), wherein the set of controls is supported within an interior of the door handle sanitizer system such that no controls are accessible to a user when the outer housing is in the closed position (par. 63: The control switches are easily accessible once the front cover 130 is lifted or otherwise separated from the base 200), 
wherein the set of controls includes a reset control and wherein the controller is configured by code executing in the processor thereof to respond to the reset control by:
resetting the electronic valve module to a factory setting (par. 45: one is a reset button)
wherein each setting in the series of settings establishes a different amount of time that the second valve member will be in the first operating state (par. 45: For example, the one control switch 20 is a switch to set how often the germicide is sprayed and in particular, this switch 20 can be moved into a number of different time interval settings, such as 15 minutes, 30 minutes, and 60 minutes). 
a lock configured to secure the outer housing to the base in the closed position (Fig. 2: lock mechanism 50), but does not teach 
(i) resetting the electronic valve module to a factory setting in response to a first press of less than one second; and
(ii) cycling to a first setting among a series of settings in response to a long press of five seconds. 
Hirai teaches a torque measuring unit (abstract). Hirai teaches a reset button with a long press and a short press for the purpose of having one button for two different functions, wherein the short press is defined to be a press of less than 1 second in duration and the long press is of 1 second or more (pg. 13 par. 2: Since the same push button switch (6) is used as both the power ON / OFF switch and the set switch,as a method of distinguishing them , the ON time (the time during which the push button switch is kept pressed) is used. In the embodiment, the power is turned on for a long press of 1 second or longer, and the set is a short press within 1 second (a minimum time that can be recognized by the CPU). While the power is on due to self-holding, the push button switch (6) is pressed to set it). Hirai also teaches a long press of more than 3 seconds (pg. 13 par. 2: In addition, when the power is turned off, the self-holding circuit is released with the ON time set to 3 seconds or more, and all the power sources (including the CPU power source) are shut off at the same time when the push button switch (6) is released). Examiner notes that the assignment of a long press or short press to a particular function of the button is interchangeable, absent any teaching to the contrary. That is, Hirai is interpreted to broadly teach using a short press for one function and a long press for another function of the same button, whatever those functions may be.  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control switch 20 of Sassoon to be a reset button that triggers a reset upon short pressing said button for less than 1 second, and triggers a different function, wherein this function is choosing a first setting of the device, upon long pressing said button for more than 3 seconds, as taught by Hirai, in order to have one button be capable of triggering two different functions, which is a functional alternative to a moving switch. 
Sassoon modified by Hirai does not teach a long press of five seconds, but rather teaches a long press of 3 seconds, which is close. According to MPEP 2144.05.I, a prima facie case of obviousness exists where the prior art range or amount overlaps with or is merely close to the claimed range or amount: 
	
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the long press of the reset button of Sassoon modified by Hirai to be 5 seconds instead of 3 seconds. 
	Regarding claim 2, Sassoon modified by Hirai teaches the system of claim 1, as set forth above, but does not teach further comprising a digital display mounted so as to be exteriorly visible both when the outer housing is in the open and closed position, the digital display providing feedback as the series of settings cycles changes due to the long press of the reset control. 
	Hirai teaches a digital display for displaying the setting of the device in response to user input (Fig. 1: display unit 5; pg. 2 par. 5: Repeat the operation of the torque adjustment dial (10) and nut tightening several times until the actual tightening torque value shown on the display of the tightening machine reaches the desired torque value), wherein the digital display is exteriorly visible both when the outer housing is in the open and closed position (pg. 6 par. 4: On the peripheral surface of the small-diameter peripheral wall (32e), a hole (32c) forretaining the cylindrical case (49) described later is opened; NOTE: the display unit would still be visible when the outer case is opened, depending on what angle the user decides to view it from and depending on how the outer case is placed when it is opened; therefore, this limitation is a recitation of intended use). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sassoon modified by Hirai to have a digital display that displays the setting of said device that is adjusted by user input to the reset button, and which is externally visible when the outer housing is open or closed, as taught by Hirai, in order to allow the user to configure the device. 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sassoon modified by Hirai in view of Yamazaki (US 20050253705 A1) and “[Blender] Prevent menu scroll from looping?” (NPL 2018).  

Regarding claim 3, Sassoon modified by Hirai teaches the system of claim 2, as set forth above, but does not teach wherein, within a prescribed period of time after the long press, a further press of the reset control causes the processor to cycle to a next setting among the series of settings. 
Yamazaki teaches an alarm switch for a transmitter (abstract). Yamazaki teaches wherein the switch is long pressed to trigger one function, and within a predetermined amount of time from said long press, a second short press of less than 1 second triggers another function (abstract: When an alarm switch of a transmitter is given a long press carried out for one or more seconds in a timer-reset condition, a first alarm reversal signal is transmitted simultaneously with the setting (starting) of the timer. If the alarm switch is pressed within the set time of the timer regardless of a press time period, a second alarm reversal signal is transmitted; par. 29: The first press of the alarm switch 4 is limited to a long press given for one or more seconds, whereas there is no limit in respect of the second press of the alarm switch 4. Therefore, it is possible to use an operation mode for the second press, such as a short press given for, for example, less than 0.5 second which is sharply distinguished from a long press). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reset button of Sassoon modified by Hirai to configure a setting of the device by long pressing said button and consequently pressing said button again for less than 1 second within a predetermined period of time, as taught by Yamazaki, in order to use one button to perform multiple functions. 
Sassoon modified by Hirai and Yamazaki does not teach wherein the function being performed is choosing the next setting in a cycle of settings. 
“[Blender] Prevent menu scroll from looping?” teaches arranging user selectable options in a looped series, wherein the last option is followed by the first option in a cycle, and wherein each setting follows another setting in sequence (in this case, the next setting is selected through a scroll wheel input). In addition, the currently selected setting is indicated by a highlight. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reset button of Sassoon modified by Hirai and Yamazaki so that upon a long press followed by a short press within a predetermined period of time, a user can select the next setting among a cycle of looped settings, wherein the current setting is indicated amidst the cycle of settings, as taught by “[Blender] Prevent menu scroll from looping?”, as one way of presenting an interactable menu to a user. 
Regarding claim 4, Sassoon modified by Hirai, Yamazaki, and “[Blender] Prevent menu scroll from looping?” teaches the system of claim 3, as set forth above, and teaches wherein with each further press of the reset control, the digital display provides an indication of a current location within the series of settings as the processor responds to the reset control (see modification made in rejection to claim 3). 
Regarding claim 5, Sassoon modified by Hirai, Yamazaki, and “[Blender] Prevent menu scroll from looping?” teaches the system of claim 1, as set forth above, and teaches wherein the series of settings returns to a first setting after the last setting in the cycle has been reached (see modification made in rejection to claim 3).
Regarding claim 6, Sassoon modified by Hirai, Yamazaki, and “[Blender] Prevent menu scroll from looping?” teaches the system of claim 3, as set forth above, and teaches wherein the further press of the reset control is a short press of less than one second (see modification made in rejection to claim 3).
Claims 7-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sassoon modified by Hirai in view of Cosman et al. (US 20160339132 A1).
Regarding claim 7, Sassoon modified by Hirai teaches the system of claim 1, as set forth above, but does not teach wherein an override button is mounted exteriorly to the housing, the override button is connected to the controller and provides a signal that momentarily places the second valve member in the first operating state so as to discharge the germicide from the sanitizer for that momentary time.
Cosman et al. teaches a device for the spray sanitation of surfaces (abstract: Systems and methods for sanitization of surfaces, such as hands, are provided. In general, the described techniques utilize a system including a housing having an active agent receptacle in fluid communication with at least one nozzle, and an air pump in fluid communication with the at least one nozzle. The system also includes a control module configured to control the delivery of an active agent as an aerosol spray through the at least one nozzle in a delivery dose). 
Cosman et al. teaches a button positioned exterior to the housing for the manual activation of the spray device (par. 121: Also, in some embodiments, the system can be activated to perform the surface sanitizing process in other ways, which can be different from the processing at blocks 602 and 604 in FIG. 6, which are shown by way of example only. Thus, additionally or alternatively, the system can receive an instruction from a user via a suitable mechanism such as a footswitch, button, touchscreen, sensor, or any other control mechanism configured to activate the system. The control mechanism can be coupled to a system's housing (e.g., it can be attached to the housing or coupled thereto via a wired connection) or it can be a remote device wirelessly communicating with components of the housing. Thus, in some embodiments, the target surface may not be detected but rather the system is activated to perform the described techniques in response to other suitable trigger) for a momentary time (abstract: The delivery dose is expelled onto the surface as a thin uniform layer and dried such that the entire surface sanitization process is completed in less than or equal to 5 seconds).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sassoon modified by Hirai to have an externally accessible button for triggering the spraying of disinfectant, as taught by Cosman et al., in order to allow a user to manually activate disinfection. 
Regarding claim 8, Sassoon modified by Hirai teaches the system of claim 1, as set forth above, but does not teach wherein the set of controls includes a variable spray dosage control and wherein the controller is configured by code executing in the processor thereof to respond to the variable spray dosage control by selecting an output dose of the second valve member from among a plurality of selectable doses of the germicide when the second valve member is in the first operating state.
Cosman et al. teaches a variable dosage control connected to a controller configured to adjust the spray dosage in order to adjust to different sterilization targets (par. 212: The controller 212 controls the volume and delivery time of a dose. The dosage can be preset such that one or more nozzles of the nozzle component 208 deliver a predetermined amount of the active agent each time the nozzles are activated. In some embodiments, however, the dosage can be determined by the controller 212 dynamically, based on size and other properties of a target object to be sanitized. The properties of the object can be determined using the sensor component 210 or in other ways. For example, the display 213 or other component of the system can be interactive, and can be used to receive user input regarding the surface being sanitized, including an input to activate the system 200. For example, in some embodiments, two or more options can be provided such that the user can select (e.g., by pressing a button or hovering a hand over the button) whether one hand, both hands, or any other surface can be sanitized). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sassoon modified by Hirai to have a variable dosage control connected to a controller configured to adjust the spray dosage, as taught by Cosman et al., in order to adjust the disinfecting spray to different sterilization targets. 
Regarding claim 9, Sassoon modified by Hirai and Cosman et al. teaches the system of claim 8, as set forth above, but does not teach wherein the plurality of selectable doses includes four different doses of the germicide.
Sassoon modified by Hirai and Cosman et al. teaches at least two dosages (par. 212: For example, in some embodiments, two or more options can be provided such that the user can select). 
However, absent a showing of significant or unexpected results, the duplication of dosages is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. In this case, the expected result is that having more variable dosages to choose from increases the number of different sterilization targets and therefore enhances the usability of the disinfecting device. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sassoon modified by Hirai and Cosman et al. to have four different disinfectant doses with a reasonable expectation that having more variable dosages to choose from increases the number of different sterilization targets and therefore enhances the usability of the disinfecting device. 
Regarding claim 19, Sassoon modified by Hirai and Cosman et al. teaches a device, comprising:
a base and an outer housing coupled to the base and movable between an open and a closed position (Sassoon claim 12: A controllable door handle sanitizer comprising: a base and an outer housing coupled to the base and movable between an open and a closed position), the base and the outer housing retaining a self-contained power source (par. 20: In a closed position, the outer housing 110 completely conceals the internal components of the dispenser 100, while in the opened position, the outer housing 110 provides access to a germicide source 300 as well as other internal components contained within the dispenser 100, such as a power source (e.g., one or more batteries 301));
a holder that receives and holds a container that stores a substance and includes a first valve member, the holder being coupled to the base such that when the outer housing is opened, the container can be inserted and removed (Sassoon claim 12: a holder that receives and holds a container that stores a germicide and includes a first valve member, the holder being coupled to the base such that when the outer housing is opened, the container can be inserted and removed);
an electronic valve module that includes a housing that is coupled to the base by engaging locating and support members integrally formed as part of the base, the module being positioned relative to the holder such that when the container is in a fully loaded position with respect to the holder, the first valve member is actuated and opened, whereby discharge of the substance from the device onto a door handle is determined by an operating state of a second valve member of the electronic valve module that is located downstream of the first valve member (Sassoon claim 12: an electronic valve module that includes a housing that is coupled to the base, the module being positioned relative to the holder such that when the container is in a fully loaded position with respect to the holder and the holder is disposed in a loaded position within the base, the first valve member is actuated and opened, whereby discharge of the germicide from the sanitizer is determined by an operating state of a second valve member of the electronic valve module that is located downstream of the first valve member and in fluid communication thereof; abstract: The sanitizer also includes an electronic valve module that includes a housing that is coupled to the base by engaging locating and support members integrally formed as part of the base);
a controller having a processor, the controller being operatively connected to the self-contained power source and to the electronic valve module for switching the operating state between a first operating state in which there is discharge of the substance through the second valve member and a second operating state in which there is no discharge of the substance (Sassoon claim 12: and a controller including a power source for controlling operation of the sanitizer, the electronic valve module being operatively coupled to the controller such that the controller selectively signals the second valve member to open and close depending upon on user inputted operating selections that control when the germicide is discharged); and
a set of controls configured to influence the configuration of the electronic valve module by providing input to the controller (par. 63: As with the first embodiment, the controls of the second embodiment of the present invention can include an on/off switch, a reset button, and buttons to set the frequency of when the germicide is sprayed), wherein the set of controls is supported within an interior of the door handle sanitizer system such that no controls are accessible to a user when the outer housing is in the closed position (par. 63: The control switches are easily accessible once the front cover 130 is lifted or otherwise separated from the base 200), 
wherein the set of controls includes a reset control and wherein the controller is configured by code executing in the processor thereof to respond to the reset control by:
 (i) resetting the electronic valve module to a factory setting in response to a first press of less than one second; and
(ii) cycling to a first setting among a series of settings in response to a long press of five seconds, wherein each setting in the series of settings establishes a different amount of time that the second valve member will be in the first operating state; (see modifications made in rejection to claim 1)
wherein the set of controls includes a variable spray dosage control and wherein the controller is configured by code executing in the processor thereof to respond to the variable spray dosage control by
selecting an output dose of the second valve member from among a plurality of selectable doses of the substance when the second valve member is in the first operating state (see modification made in rejection to claim 8); and
a lock configured to secure the outer housing to the base in the closed position (Fig. 2: lock mechanism 50).
Regarding claim 20, Sassoon modified by Hirai and Cosman et al. teaches the device of claim 19, as set forth above, and teaches wherein the plurality of selectable doses includes four different doses of the substance (see modification made in rejection to claim 9).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796     

/KEVIN JOYNER/Primary Examiner, Art Unit 1799